JUDGMENT
Tsoucalas, Judge:
This Court having received and reviewed the
United States Department of Commerce, International Trade Administration’s (“Commerce”) Results of Redetermination Pursuant to Court Remand, NTN Bearing Corp. v. United States, 19 CIT 1412, 907 F. Supp. 432 (1995) (“Remand Results”), and Commerce having complied with the Court’s remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on December 11,1995 are affirmed in their entirety; and it is further
Ordered that as all other issues have been decided, this case is dismissed.